UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6970


JARIUS DAMAR PHILLIPS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00337-AWA-LRL)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jarius Damar Phillips, Appellant Pro Se. Steven Andrew Witmer,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jarius      Damar   Phillips       seeks    to    appeal       the    district

court’s    order     accepting      the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing      of        the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Phillips has not made the requisite showing.                            Accordingly,

we deny Phillips’ motion to appoint counsel, deny a certificate

of appealability, deny leave to proceed in forma pauperis, and

dismiss the appeal.             We dispense with oral argument because the

                                             2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3